IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 14, 2008

                                     No. 08-60680                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DEBORAH CHAMPLUVIER

                                                  Plaintiff - Appellant
v.

GRAY EVANS, In His Individual Capacity

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                   (08-CV-14)


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Deborah Champluvier was found guilty by a Mississippi jury of two counts
of embezzlement from Perfect Treasures Furniture, a limited liability
corporation of which she was a member. Her conviction was affirmed by the
Mississippi Court of Appeals. The Mississippi Supreme Court granted certiorari
and, over a two justice dissent, reversed the conviction, holding that the




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 08-60680

Mississippi embezzlement statute applies only to incorporated entities and
private persons, not to limited liability companies.
      Following the reversal of her conviction, Champluvier brought a pro se
action in forma pauperis against Judge Gary Evans, the judge that presided over
her jury trial. The action claimed that Judge Evans violated her Constitutional
rights, particularly her due process and equal protection rights, and her right
not to be subjected to cruel and unusual punishment.                    The district court
dismissed her claims under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a
claim and because Judge Evans enjoys immunity from civil actions for his
judicial acts.
      We review a dismissal for failure to state a claim under § 1915(e)(2)(B)(ii)
using the same de novo standard of review applicable to dismissals made
pursuant to FED.R.CIV.P. 12(b)(6).1 We agree with the district court’s thorough
memorandum opinion dismissing Champluvier’s claims. Champluvier was
afforded due process in her trial, stated no equal protection claim, and did not
allege that her imprisonment was in any way cruel and unusual. Moreover,
Judge Evans enjoys judicial immunity. AFFIRMED.




      1
          Praylor v. Texas Dept. of Criminal Justice, 430 F.3d 1208, 1209 (5th Cir. 2005).

                                               2